Per Curiam. We are of opinion that the third plea of appellant, setting up as a defense that he was security only, that his co-defendant, Allen, was principal, and that the time of payment had been extended by the payee to the principal •debtor, without his knowledge or consent, and setting out the consideration for such extension, presented a good defense to the action, and that the court erred in sustaining a demurrer to this plea. The plea is loosely drawn and is somewhat vague, but it is not demurred to specially, and upon general demurrer we incline to the opinion that the defense stated in the plea is substantially good. Other errors are assigned that we regard as sufficient to entitle appellant to a reversal, but they are of such a character as to be easily obviated- on another trial, and not likely to occur again; we therefore deem it unnecessary to notice them further here. The judgment is reversed and cause remanded, with leave to defendant to amend his third plea. ’ Reversed and remanded.